DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 25-44 are allowed.
 	The following is an examiner's statement of reasons for allowance: the prior art of records teaches various audio systems with baffles, for example: Tang et al. (US 2017/0339475), Barrentine et al. (US 2016/0330537), Huang (US 2013/0136290), and Tsunoda et al. (US 2006/0104471). However, the prior art of record fails to show “wherein the audio player is configured to perform either a closed baffle performance mode and an open baffle performance mode, and wherein the performance switcher is configured to switch the performance of the audio player between the closed baffle performance mode and the open baffle performance mode,” as required by claim 25, when combined with all the limitations of claim 25.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651